Case 20-10764-LSS   Doc 1   Filed 04/06/20   Page 1 of 49
Case 20-10764-LSS   Doc 1   Filed 04/06/20   Page 2 of 49
Case 20-10764-LSS   Doc 1   Filed 04/06/20   Page 3 of 49
Case 20-10764-LSS        Doc 1   Filed 04/06/20   Page 4 of 49




           04/03/2020




 /s/ Michael Busenekll                             04/06/2020
   Case 20-10764-LSS   Doc 1   Filed 04/06/20   Page 5 of 49




04/03/2020
             Case 20-10764-LSS   Doc 1   Filed 04/06/20      Page 6 of 49




04/06/2020                           /s/ Michael Busenkell
Case 20-10764-LSS   Doc 1   Filed 04/06/20   Page 7 of 49
Case 20-10764-LSS   Doc 1   Filed 04/06/20   Page 8 of 49
Case 20-10764-LSS   Doc 1   Filed 04/06/20   Page 9 of 49
Case 20-10764-LSS   Doc 1   Filed 04/06/20   Page 10 of 49
Case 20-10764-LSS   Doc 1   Filed 04/06/20   Page 11 of 49
Case 20-10764-LSS   Doc 1   Filed 04/06/20   Page 12 of 49
Case 20-10764-LSS   Doc 1   Filed 04/06/20   Page 13 of 49
Case 20-10764-LSS   Doc 1   Filed 04/06/20   Page 14 of 49
Case 20-10764-LSS   Doc 1   Filed 04/06/20   Page 15 of 49
Case 20-10764-LSS   Doc 1   Filed 04/06/20   Page 16 of 49
Case 20-10764-LSS   Doc 1   Filed 04/06/20   Page 17 of 49
Case 20-10764-LSS   Doc 1   Filed 04/06/20   Page 18 of 49
Case 20-10764-LSS   Doc 1   Filed 04/06/20   Page 19 of 49
Case 20-10764-LSS   Doc 1   Filed 04/06/20   Page 20 of 49
Case 20-10764-LSS   Doc 1   Filed 04/06/20   Page 21 of 49
Case 20-10764-LSS   Doc 1   Filed 04/06/20   Page 22 of 49
Case 20-10764-LSS   Doc 1   Filed 04/06/20   Page 23 of 49
Case 20-10764-LSS   Doc 1   Filed 04/06/20   Page 24 of 49
Case 20-10764-LSS   Doc 1   Filed 04/06/20   Page 25 of 49
Case 20-10764-LSS   Doc 1   Filed 04/06/20   Page 26 of 49
Case 20-10764-LSS   Doc 1   Filed 04/06/20   Page 27 of 49
Case 20-10764-LSS   Doc 1   Filed 04/06/20   Page 28 of 49
Case 20-10764-LSS   Doc 1   Filed 04/06/20   Page 29 of 49
Case 20-10764-LSS   Doc 1   Filed 04/06/20   Page 30 of 49
Case 20-10764-LSS   Doc 1   Filed 04/06/20   Page 31 of 49
Case 20-10764-LSS   Doc 1   Filed 04/06/20   Page 32 of 49
Case 20-10764-LSS   Doc 1   Filed 04/06/20   Page 33 of 49
Case 20-10764-LSS   Doc 1   Filed 04/06/20   Page 34 of 49
Case 20-10764-LSS   Doc 1   Filed 04/06/20   Page 35 of 49
Case 20-10764-LSS   Doc 1   Filed 04/06/20   Page 36 of 49
Case 20-10764-LSS   Doc 1   Filed 04/06/20   Page 37 of 49
Case 20-10764-LSS   Doc 1   Filed 04/06/20   Page 38 of 49
Case 20-10764-LSS   Doc 1   Filed 04/06/20   Page 39 of 49
Case 20-10764-LSS   Doc 1   Filed 04/06/20   Page 40 of 49
Case 20-10764-LSS   Doc 1   Filed 04/06/20   Page 41 of 49
         Case 20-10764-LSS   Doc 1   Filed 04/06/20   Page 42 of 49




04/03/2020
             Case 20-10764-LSS   Doc 1   Filed 04/06/20   Page 43 of 49




04/03/2020
Case 20-10764-LSS   Doc 1   Filed 04/06/20   Page 44 of 49
Case 20-10764-LSS   Doc 1   Filed 04/06/20   Page 45 of 49
Case 20-10764-LSS   Doc 1   Filed 04/06/20   Page 46 of 49
Case 20-10764-LSS   Doc 1   Filed 04/06/20   Page 47 of 49
Case 20-10764-LSS   Doc 1   Filed 04/06/20   Page 48 of 49
             Case 20-10764-LSS    Doc 1     Filed 04/06/20   Page 49 of 49




04/06/2020                       /s/ Michael Busenkell
